DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 11/12/2021. As directed by amendment: Claims 1 and 17 were amended. Claims 3-12, 15-16, and 21-24 were not amended. Claims 2, 13-14, and 18-20 were cancelled. Thus, Claims 1, 3-12, 15-17, and 21-24 are presently pending in this application.
Information Disclosure Statement
The information disclosure statement filed 11/29/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The Chinese Office Action issued for Application No. 2016800921066 and the Chinese Search Report issued for Application No. 2016800921066 do not include a concise explanation of relevance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, 15-17, and 21-24 are rejected under 35 U.S.C. 101 as being directed towards an abstract idea.
Regarding Claims 1, 3-11, 15-17, and 21-24, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “grouping, in real time, by at least one processor, network objects based on a function of a plurality of key performance indicators; comparing , by the at least one processor, at least one data vector associated with each of the plurality of network objects to determine a strength of relation between the plurality of network objects, etc.“. The claims are grouped as a mental process. This judicial exception is not integrated into a practical application because there are no additional meaningful elements within the claim that separate the invention from an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims recite additional elements of “and wherein each of the network objects comprise at least one of a virtual eNodeB, a virtual cell of the communications network, a physical eNodeB, or a physical cell of the communications network” which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The extra solution activity of “and wherein each of the network objects comprise at least one of a virtual eNodeB, a virtual cell of the communications network, a physical eNodeB, or a physical cell of the communications network” simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize <for example receiving or transmitting data over a network> as one of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II).
Regarding Claim 12, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “wherein determining the strength of relation comprises determining the strength of relation between a first network object xi and a second network object x2 for a KPI k, using the following correlation coefficient, etc.“. The claim is grouped as a mental process and as a mathematical concept. This judicial exception is not integrated into a practical application because there are no additional meaningful elements within the claim that separate the invention from an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LaFrance-Linden et al (“LaFrance”, US 20080098332) in view of Vasseur et al (“Vasseur”, US 20170310691) and in further view of Thirumurthi et al (“Thirumurthi”, US 20160315814).
Regarding Claim 1, LaFrance teaches a method of identifying a network object group from a plurality of network objects (x1 to xM) of a communications network, the method comprising: 
grouping, by at least one processor, network objects based on a function of a plurality of key performance indicators, KPIs(ki to kN), which are common to the plurality of network objects (xi to xm) (par 13; par 17; The metrics are the KPIs. The nodes are the network objects.);
and wherein grouping network objects based on a function of a plurality of KPIs comprises: representing, by at least one processor, network objects of the plurality of network objects using a respective set of data (Fig. 2A, element 200, par 21), 
wherein a set of data relates to the KPIs available at a network object (Fig. 2A, element 200, par 21); 
for at least one KPI common to the plurality of network objects, comparing, by the at least one processor, at least one data to determine a strength of relation between the plurality of network objects (Fig. 2D, elements {201A, 201B, 220A, 220B}, par 31; par 26-27; par 13; par 17; The strength of relation value is the difference between the minimum value of the group tuple 201A and the maximum value of the group tuple 201B. The single common KPI is the utilization metric. The nodes are the network objects. The metrics are the KPIs. The group tuples are compared as shown in Fig. 2D when determining the difference (strength of relation).); 
and identifying, by the at least one processor, a first network object group at a first hierarchical level based on the network object in the first network object group having a strength of relation above a first threshold value (Fig. 4, elements {402, 404, 408, 410, 412}, par 35; par 31; par 26-27; The threshold value is the tolerance. If the group tuple i Is not within the range of the tolerance (threshold value), then the relation value is above the threshold. For example, if the tolerance (threshold) is 10% and the relation value is 11%, then it is considered to be above/exceeding the threshold. The first hierarchical level is the initial value of i in the loop shown in Fig. 4. The first network object group is the group tuple created in step 408 if the tuple i for node i exceeds the tolerance (threshold value). The network object in the first network object group is the node i in the group tuple created in step 408.), 
and performing, by the at least one processor, at least one network management task for the network object in the first network object group based on the first hierarchical level of the first network object group (Fig. 4, elements {402, 404, 408, 410, 412}, par 35; par 31; par 26-27; The threshold value is the tolerance. If the group tuple i Is not within the range of the tolerance (threshold value), then the relation value is above the threshold. For example, if the tolerance (threshold) is 10% and the relation value is 11%, then it is considered to be above/exceeding the threshold. The first hierarchical level is the initial value of i in the loop shown in Fig. 4. The first network object group is the group tuple created in step 408 if the tuple i for node i exceeds the tolerance (threshold value). The network object in the first network object group is the node i in the group tuple created in step 408. The network management task is adding the tuple/node i to the new group in step 410.), 
and wherein each of the network objects comprise at least one of a virtual eNodeB, a virtual cell of the communications network, a physical eNodeB, or a physical cell of the communications network (par 13; par 1; The nodes are the network objects.).  
LaFrance does not explicitly teach vectors; vector associated with each of the plurality of network objects; network objects in the first network object group.
Vasseur teaches vectors (par 74; par 83); 
vector associated with each of the plurality of network objects (par 74; par 83);
network objects in the first network object group (par 74; par 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFrance with the clustering method of Vasseur because it allows for network objects to be grouped using a machine learning classifier to group devices according to their behaviors/characteristics as well as adapting to changes in device behavior to dynamically control and update grouping/clustering strategies (Vasseur; par 74). 
	LaFrance and Vasseur do not explicitly teach grouping, in real time, network objects.
	Thirumurthi teaches grouping, in real time, network objects (par 133).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFrance and Vasseur with the grouping of Thirumurthi because it allows for the step of grouping of network objects to be able to adapt to real-time network conditions (Thirumurthi; par 133), thereby improving performance.
Regarding Claim 3, LaFrance, Vasseur, and Thirumurthi teach a method as claimed in claim 1.
LaFrance further teaches wherein comparing at least one data between a plurality of network objects comprises: comparing a data relating to a single KPI common to the plurality of network objects (xi to xM) (Fig. 2D, elements {201A, 201B, 220A, 220B}, par 31; par 26-27; par 13; par 17; The relation value is the difference between the minimum value of the group tuple 201A and the maximum value of the group tuple 201B. The single common KPI is the utilization metric.).  
	LaFrance does not explicitly teach vector.
Vasseur teaches vector (par 74; par 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFrance with the clustering method of Vasseur because it allows for network objects to be grouped using a machine learning classifier to group devices according to their behaviors/characteristics as well as adapting to changes in device behavior to dynamically control and update grouping/clustering strategies (Vasseur; par 74). 
Regarding Claim 7, LaFrance, Vasseur, and Thirumurthi teach a method as claimed in claim 1.
	LaFrance further teaches further comprising: grouping two or more network object groups (Fig. 5, element 510, par 37).
LaFrance does not explicitly teach at a second hierarchical level.  
at a second hierarchical level (par 679; The second hierarchical level is the root object. This is in accordance with the instant specification page 8, lines 16-19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFrance, Vasseur, and Thirumurthi with the hierarchical objects of Fletcher because it allows for network objects to inherit properties from parent network objects (Fletcher; par 679). Inheritance allows for code reusability and reduces duplicate code being used.
	Regarding Claim 15, LaFrance, Vasseur, and Thirumurthi teach a method as claimed in claim 1.
LaFrance further teaches wherein the KPIs include any one or more of: 
- KPIs relating to throughput at the network object; 
- KPIs relating to availability at the network object (par 13; Bandwidth utilization is the percentage of bandwidth utilized of the total available bandwidth. Thus, the bandwidth utilization relates to availability at the node (network object).); 
- KPIs relating to frequency of alarms at the network object; 
- Sum of Internal Handover Attempts (Outgoing Handover), SUMOHOATT; 
- Sum of External Handover Attempts (Outgoing Handover), SUMEOHOATT; 
- Sum the number of user devices considered active in the downlink direction, PMACTIVEUEDISUM; 
- Down link throughput, DI_TPT; 
- Up link throughput, UL_TPT; 
- Cell availability, CELL_AVL; A/D/OR 
- Occurrence frequency count of loss_of_cell_delineation alarms, Freq_Loss_of_Cell_Delination; 
- Occurrence frequency count of PIU_restarted alarms, Freq_PIU_restarted.  
	Regarding Claim 17, Claim 17 LaFrance teaches a memory, storing instructions; and a processor operable to execute the instructions to cause the processor to (par 18):
The remainder of Claim 17 can be rejected with the same reasoning as Claim 1.
Regarding Claim 21, Claim 21 can be rejected with the same reasoning as Claim 3.
Claims 4, 6, 10, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over LaFrance, Vasseur, and Thirumurthi in view of Fletcher et al (“Fletcher”, US 20170046374).
	Regarding Claim 4, LaFrance, Vasseur, and Thirumurthi teach a method as claimed in claim 1.
	LaFrance further teaches wherein comparing at least one data between a plurality of network objects comprises: comparing data relating to KPIs common to the plurality of network objects (xi to xM) (Fig. 2D, elements {201A, 201B, 220A, 220B}, par 31; par 26-27; par 13; par 17; The relation value is the difference between the minimum value of the group tuple 201A and the maximum value of the group tuple 201B.).  
	LaFrance does not explicitly teach vector.
Vasseur teaches vector (par 74; par 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFrance with the clustering method of Vasseur because it allows for network objects to be grouped using a machine learning classifier to group devices according to their behaviors/characteristics as well as adapting to changes in 
	LaFrance and Vasseur do not explicitly teach a sub-set of.
	Fletcher teaches a sub-set of (par 1068).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFrance, Vasseur, and Thirumurthi with the subset of KPIs of Fletcher because it enables a user to only select relevant KPIs that reflect performance of services (Fletcher; par 1068).
	Regarding Claim 6, LaFrance, Vasseur, and Thirumurthi teach a method as claimed in claim 1.
	LaFrance further teaches wherein grouping network objects based on a function of a plurality of KPIs comprises (par 13; par 17; The metrics are the KPIs. The nodes are the network objects.): 
and computing relation strength values between network objects (Fig. 2D, elements {201A, 201B, 220A, 220B}, par 31; par 26-27; The relation strength value is the difference between the minimum value of the group tuple 201A and the maximum value of the group tuple 201B. Paragraph 27 further teaches multiple strength values.).
LaFrance, Vasseur, and Thirumurthi do not explicitly teach weighting different KPIs using respective weighting factors; using a plurality of weighted KPIs.
Fletcher teaches weighting different KPIs using respective weighting factors (par 677); 
using a plurality of weighted KPIs (par 677).
(Fletcher; par 677).
Regarding Claim 10, LaFrance, Vasseur, and Thirumurthi teach a method as claimed in claim 1.
LaFrance further teaches wherein different sets of KPIs are used to determine network object groups (par 13; par 27; Grouping is performed based on differences between one or more of the metrics (KPIs) are within predefined tolerances.).
LaFrance does not explicitly teach in different hierarchical levels.  
Fletcher teaches in different hierarchical levels (par 679; The second hierarchical level is the root object. The first hierarchical level is the child object. This is in accordance with the instant specification page 8, lines 16-19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFrance, Vasseur, and Thirumurthi with the hierarchical objects of Fletcher because it allows for network objects to inherit properties from parent network objects (Fletcher; par 679). Inheritance allows for code reusability and reduces duplicate code being used.
Regarding Claim 22, Claim 22 can be rejected with the same reasoning as Claim 4.
Regarding Claim 24, Claim 24 can be rejected with the same reasoning as Claim 6.
Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over LaFrance, Vasseur, and Thirumurthi in view of Murphy et al (“Murphy”, US 20050188240).
Regarding Claim 5, LaFrance, Vasseur, and Thirumurthi teach a method as claimed in claim 1.
	LaFrance further teaches wherein grouping network objects based on a function of a plurality of KPIs comprises to determine different network object groups (par 13; par 17; par 26-27; The metrics are the KPIs. The nodes are the network objects. Different groups are determined based on characteristics associated with the nodes.).  
	LaFrance does not explicitly teach using different relation measure functions.
	Murphy teaches using different relation measure functions (Fig. 8, element 814, par 107; Fig. 9, element 916, par 111; The relation measure function of Fig. 8 is different than the relation measure function of Fig. 9.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFrance, Vasseur, and Thirumurthi with the system of Murphy because it would help in the identification of failures related to nodes (Murphy; par 20).
Regarding Claim 23, Claim 23 can be rejected with the same reasoning as Claim 5.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LaFrance, Vasseur, and Fletcher in view of Murphy.
Regarding Claim 8, LaFrance, Vasseur, and Fletcher teach a method as claimed in claim 7. 
LaFrance further teaches wherein grouping two or more network object groups comprises (Fig. 5, element 510, par 37).
grouping according to the strongest relationship between any network object of a first network object group with any network object of a second network object group.  
Murphy teaches grouping according to the strongest relationship between any network object of a first network object group with any network object of a second network object group (Fig. 13, elements {1320, 1324, 1328}, par 145-146; par 135; par 139; The first object group is the node table (NT). The second object group is the cluster i.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFrance, Vasseur, and Fletcher with the system of Murphy because it would help in the identification of failures related to nodes (Murphy; par 20).
Regarding Claim 9, LaFrance, Vasseur, and Fletcher teach a method as claimed in claim 7.
	LaFrance further teaches wherein grouping two or more network object groups comprises (Fig. 5, element 510, par 37): 
grouping between objects of a first group and objects of a second group (Fig. 5, element 510, par 37).  
	LaFrance, Vasseur, and Fletcher do not explicitly teach according to an average relation function.
	Murphy teaches according to an average relation function (par 135; par 139; par 145-146).
(Murphy; par 20).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LaFrance, Vasseur, and Thirumurthi in view of Ryan et al (“Ryan”, US 20090059930).
	Regarding Claim 11, LaFrance, Vasseur, and Thirumurthi teach a method as claimed in claim 1.
	LaFrance further teaches wherein representing network objects using a set of data comprises (Fig. 2A, element 200, par 21.): 
prior to comparing data, between a plurality of network objects (Fig. 2D, elements {201A, 201B, 220A, 220B}, par 31; Fig. 4, element 404, par 35; Fig. 3, elements {304, 306}, par 25-27; The relation value is the difference between the minimum value of the group tuple 201A and the maximum value of the group tuple 201B. Collecting metrics at step 302 of Fig. 3 is performed prior to performing grouping of nodes at step 306 which involves the comparison of step 404 in Fig. 4. The nodes are network objects.). 
between the plurality of network objects (par 13; The nodes are the network objects.).
LaFrance does not explicitly teach vectors; vectors, correlating data vectors, to align the data vectors into a common format.  
Vasseur teaches vectors (par 74; par 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFrance with the clustering method of 
LaFrance does not explicitly teach correlating data, to align the data into a common format.  
Ryan teaches correlating data, to align the data into a common format (par 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFrance, Vasseur, and Thirumurthi with the correlating operation of Ryan because it is easier to compare data that are of the same format.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LaFrance, Vasseur, and Thirumurthi in view of Inman et al (“Inman”, US 20030096606).
	Regarding Claim 12, LaFrance, Vasseur, and Thirumurthi teach a method as claimed in claim 1.
	LaFrance further teaches wherein determining the strength of relation comprises determining the strength of relation between a first network object xi and a second network object x2 for a KPI k (Fig. 2D, elements {201A, 201B, 220A, 220B}, par 31; par 26-27; The strength of relation value is the difference between the minimum value of the group tuple 201A and the maximum value of the group tuple 201B. The nodes are the network objects. The metrics are the KPIs.).

    PNG
    media_image1.png
    124
    546
    media_image1.png
    Greyscale
	LaFrance, Vasseur, and Thirumurthi do not explicitly teach using the following correlation coefficient:

	
Inman teaches using the following correlation coefficient (par 45):

    PNG
    media_image1.png
    124
    546
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFrance, Vasseur, and Thirumurthi with the Pearson correlation coefficient of Innan because it expresses the relationship between two variables in a way that is independent of the units or scales of the variables (Inman; par 45).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over LaFrance, Vasseur, and Thirumurthi in view of Martini (“Martini”, US 8856865).
Regarding Claim 16, LaFrance, Vasseur, and Thirumurthi teach a method as claimed in claim 1.
LaFrance further teaches the determined network object groups (par 13; par 17; The metrics are the KPIs. The nodes are the network objects.).
	LaFrance does not explicitly teach comprising: creating one or more policy target groups based on.  
Martini teaches comprising: creating one or more policy target groups based on (Col. 10 lines 56-65).
. 
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: The Office Action rejects Claims 1, 3-12, 14-17 and 21-24 under 35 U.S.C. § 101 as being directed towards an abstract idea. In particular, the Office Action asserts that the claims are “are grouped as a mental process” and are “not integrated into a practical application because there are no additional meaningful elements within the claim that separate the invention from an abstract idea.” (Office Action, page 3). Applicants respectfully disagree. 
Examiner’s Response:  Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.            As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of grouping and comparing network objects which is grouped within the Mental Processes and is similar to the concept of concepts performed in the human mind (including an observation, evaluation, judgment, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, 
Examiner also adds that processing a computer instructions to perform grouping, in real time, by at least one processor, network objects based on a function of a plurality of key performance indicators, KPIs(k1 to kN), which are common to the plurality of network objects (x1 to xM), and wherein grouping network objects based on a function of a plurality of KPIs comprises: representing, by at least one processor, network objects of the plurality of network objects using a respective set of data vectors, wherein a set of data vectors relates to the KPIs available at a network object; for at least one KPI common to the plurality of network objects, comparing, by the at least one processor, at least one data vector associated with each of the plurality of network objects to determine a strength of relation between the plurality of network objects; and identifying, by the at least one processor, a first network object group at a first hierarchical level based on the network objects in the first network object group having a strength of relation above a first threshold value, and performing, by the at least one processor, at least one network management task for the network objects in the first network object group based on the first hierarchical level of the first network object group is part of the abstract idea and grouped within the Mental Processes. The technical solution is not claimed and is clearly part of the abstract idea of grouping and comparing network objects.
B.         Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.            As for Step 2A Prong Two, the claim limitations do not include additional elements in a processor” perform(s) the steps or functions of grouping… representing… comparing… identifying… performing…. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology 
C.         Applicant argues that the claims are not directed to a judicial exception under Step 2B.
            As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to grouping and comparing network objects does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “a processor/a physical node” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of grouping network objects, representing network objects, comparing network objects, identifying network objects, and performing a management task for network objects based on a hierarchical level of a network group. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Argument 2: In fact, LaFrance actually appears to teach away from the recited features. For example, LaFrance discloses that, “[d]uring operation of the nodes, the metrics of the tuples are likely to change.” (LaFrance, para. 36). Thus, LaFrance discloses that “updated metrics are provided to the metrics collector 112 and stored as node metrics information 114.” (LaFrance, para. 36). Thus, LaFrance teaches collecting metrics and storing them. LaFrance also discloses identifying groups whose metric converged and marking them with a timestamp. According to LaFrance, “[t]his time stamp is used to later determine whether the groups of the set are still within tolerance of each other after some predefined time delay has transpired.” (LaFrance, para. 36). LaFrance further discloses: 
Without a delay, nodes of a group that go idle temporarily would immediately be subsumed into an idle group, followed by subsequent eviction within a short period of time when the nodes again become active. Such behavior can be distracting and confusing, and is wasteful of computing resources. A delay allows nodes of a group a chance to stay together should they resume computation. 
(LaFrance, para. 36). Thus, LaFrance specifically discloses that a delay is introduced before anything is done with grouping update to see if the converged groups are close enough (within a tolerance). As such, the grouping process disclosed in LaFrance is not analogous to “real time” grouping. Not only does LaFrance not teach or suggest “grouping, in real time, by at least one processor, network objects,” but LaFrance actively teaches away from the recited operations. Accordingly, Applicants respectfully submit that LaFrance does not disclose, teach, or suggest “grouping, in real time, by at least one processor, network 1 to kN), which are common to the plurality of network objects (x1 to xM),” as recited in amended Claim 1.
Examiner’s Response: The delay is applied during the subsuming process which is shown in step 308 of Fig. 3. The subsuming process occurs after grouping of nodes shown in step 306 of Fig. 3.
Paragraph 31 of LaFrance states “As part of the grouping at 306, new groups can be created (discussed further below) if a particular node cannot properly be added to any existing group. After the grouping performed at 306, subsuming is performed (at 308), where one group can be subsumed into another group when the metrics of the various tuples in the two groups converge such that all tuples within the two groups are within tolerance of every other tuple in the two groups.“
Paragraph 36 of LaFrance describes the subsuming process which includes delays, but are performed after the grouping process of step 306. 
For example, paragraph 36 of LaFrance states “FIG. 5 shows the subsuming process (308 of FIG. 3) in greater detail… For a newly-identified set of groups whose metrics have converged, the newly-identified set is marked (at 506) with a timestamp. This timestamp is used to later determine whether the groups of the set are still within tolerance of each other after some predefined time delay has transpired. Without a delay, nodes of a group that go idle temporarily would immediately be subsumed into an idle group, followed by subsequent eviction within a short period of time when the nodes again become active. Such behavior can be distracting and confusing, and is wasteful of computing resources. A delay allows nodes of a group a chance to stay together should they resume computation.”

The remainder of the Applicant’s arguments with respect to Claims 1, 3-12, 15-17, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Park et al (US 20150263986)
QI et al (US 20170068581), Abstract - A method of identifying a root cause in a distributed computing environment includes traversing a plurality of nodes in a call graph starting with an end user node. Each node corresponds to an application component. A response time is calculated between connected pairs of neighboring nodes. A weight is calculated for each of a plurality of edges connecting the neighboring nodes. The nodes are traversed starting with the end user node in an order based on the weight of each of the edges. A root cause score is calculated for each node based on traversing all of the nodes in the order based on the weight of each of the edges. A ranked list is generated.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/NINOS DONABED/Primary Examiner, Art Unit 2444